Citation Nr: 1634490	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  09-33 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from January 1961 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.  The Veteran timely appealed those issues.  

This case was initially before the Board in March 2014, at which time the Board denied an increased evaluation for the Veteran's right thumb disability.  That issue is considered final and the Board will no longer address that issue in this decision.  

Additionally, in March 2014, the Board remanded the hearing loss and tinnitus issues for additional development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  


FINDINGS OF FACT

By resolving all reasonable doubt in favor of the Veteran, the evidence demonstrates that the Veteran's bilateral hearing loss and tinnitus was incurred in or caused by military service, to include exposure to loud noise during small arms and artillery training therein.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 38 C.F.R. § 3.385 (2015).  

2.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

An August 2008 VA examination report establishes the presence of bilateral sensorineural hearing loss and tinnitus.  See 38 C.F.R. § 3.385; see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, noise exposure in service is conceded based on the Veteran's statement in his initial June 2008 claim that he was exposed to loud noise on the rifle range and to tanks and howitzers.  The Board finds that the Veteran's statements that he was exposed to loud noise as a result of small arms and artillery training during military service to consistent with the types, places and circumstances of his military service.  See 38 U.S.C.A. § 1154(a) (West 2014).  

For the disease explicitly recognized as "chronic" under 38 C.F.R. § 3.309 (a), the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is a chronic disease enumerated in 38 C.F.R. § 3.309 (a).  As a disease of the nervous system, tinnitus is also a chronic disease.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Therefore, the theory of chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) is applicable in this case.  See Walker, supra.  

The question remaining then is whether the evidence establishes a causal connection between the Veteran's currently diagnosed bilateral sensorineural hearing loss and tinnitus and his in-service noise exposure. 

The Veteran's service treatment records document that he was seen for a tympanic membrane perforation and was treated several times for otitis media during military service.  The Board further notes that service connection for a tympanic membrane perforation has already been awarded in this case.  

On appeal, the Veteran asserted in his June 2008 claim that during military service, after a day at the rifle range, his ear started to bleed and he sought medical treatment; he further stated that ever since that time he has "had problems hearing and ringing in my ears."  Moreover, in his February 2009 notice of disagreement and September 2009 substantive appeal, VA Form 9, the Veteran stated that 

In your decision, you stated that I had reported my tinnitus and hearing loss 20-25 years ago.  This is not what I reported.  I reported that it had gotten really worse to the point of disabling my communication and relationships with others.  I repeat that I have always had tinnitus and hearing loss since service. . . . 

The Veteran underwent a VA audiologic examination in August 2008, during which he was diagnosed with hearing loss and tinnitus.  In a November 2008 addendum, that examiner opined as follows:

Based on [the Veteran's] report that his hearing loss and tinnitus began about 20 years ago, some 25 years after his military service ended, and a military discharge Report of Medical Examination dated November 14, 1963 showing normal hearing 500-8000 Hz, it is the opinion of this audiologist that the Veteran's hearing loss and tinnitus did not originate as a result of his military service.  

VA sought another addendum opinion in April 2014, in which the examiner opined as follows:  

Based on the available evidence, it is the opinion of this examiner that this Veteran's currently diagnosed bilateral hearing loss and tinnitus are less like than not . . . related to noise on active military service.  It is further opined by this examiner that this Veteran had normal hearing puretone thresholds with no air/bone gaps seen in known conductive hearing losses, therefore the otitis media and perforation at the right ear were not caused by or as a result of active service.  

Finally, after remand in March 2014, VA obtained another addendum opinion in March 2016, at which time April 2014 examiner opined as follows:  

At issue: "Is it more likely than not . . . or less likely than not . . . that the Veteran's bilateral hearing loss and/or tinnitus are etiologically related to his active duty service?"  NO.  The Veteran had a pure tone threshold hearing exam at separation in 1963 which showed and indicated normal pure tone threshold hearing bilaterally.  The additional answer is that this Veteran's bilateral hearing loss and/or subjective tinnitus are both less likely than not . . . caused by or a result of in-service events.  The Veteran had a perforated tympanic membrane in service, however, it had no effect or affect on the Veteran's separation hearing exam, which was normal at both ears as indicated on his separation Medical Exam in 1963.  There was no aggravation of hearing loss due to the Veteran's perforated tympanic membrane, see the Veteran's normal hearing separation audiogram.  
In his written statements, the Veteran indicated that his hearing loss and tinnitus onset at the time he was treated for his tympanic membrane perforation in 1961.  Essentially, the Veteran has reported a continuity of diminished hearing acuity and tinnitus since service.  While the Veteran's service treatment records are negative for complaints of hearing loss or tinnitus, the Veteran was clearly shown to have treatment for otitis media and a tympanic membrane perforation during military service, lending additional credence to the Veteran's currently reported history.  In any event, he is competent to report a history of symptoms of hearing loss and ringing in his ears (tinnitus) that began in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

The Veteran's lay statements regarding continuity of symptomatology of the hearing loss and tinnitus are competent, credible and extremely probative in this case.  

In contrast, the August 2008, April 2014 and March 2016 examiners' opinions are not adequate for adjudication purposes as the examiners' rationale for concluding that hearing loss and tinnitus were not related to service were not consistent with VA case law.  See Hensley, supra.  

Moreover, those examiners failed to discuss the Veteran's competent and credible lay statements regarding the presence of hearing loss and tinnitus since treatment for his tympanic membrane perforation in 1961 during military service after exposure to loud noise during training on a rifle range.  


In sum, the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus had onset in service and have continued to the present day.  Resolving all reasonable doubt in his favor, service connection for bilateral sensorineural hearing loss and tinnitus is warranted.  See 38 C.F.R. §§ 2.102, 3.303(b); Fountain, supra.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


